department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date uil date date contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s your activities include providing non-permissible benefits discrimination in favor of highly compensated persons and inurement you must file federal_income_tax returns on the form and for the years listed above within file the returns in accordance days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax exempt and government entities givision i date wi 1g a utl- ut sollaoq9g-00 q dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the intemal revenue code we issued you proposed denial letter dated this letter supercedes that letter _ you were incorporated on under the nonprofit mutual benefit corporation law of the for the purpose of providing post-retirement medical benefits tor the employees of retrament of an employee the retired employee then has the option of electing the following medical benefits - the plan_administrator segregates the value of the retirees’ accounts upon ‘as nonorofit mutual benefit corporation you are formed _ _ reimbursement for the cost of medicare part b the premium for a supplemental medicare policy other medical insurance_policy long payment for out of pocket medical_expenses term care insurance_policy etc the retiree may elect to redirect the distribution of his reimbursements any time during the plan_year in the event of any overfunding of the accounts when all participants are retired the unneeded funds are distributed on a percentage ratio basis to the separate_accounts of the retired participants retirees will never be entitled to cash payments n the event that a retiree and the retiree's dependants die before the balance of his postretirement reimbursement _ account is completely depleted any balance will be distributed to his estate your minimum retirernent age is years with vears of participation are each owners of and the information submitted shows that mr projected medical retirement costs are the dominant share of the total medical retirement costs _ sec_501 of the code exempts from federal_income_tax a voluntary employees’ beneficiary association veba providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and in which no part of its net ‘earnings inures other than through such payments to the benefit of any private_shareholder_or_individual ' sec_1 c9 -1 c of the income_tax regulations provides that substantially_all of the operations of a c organization must be in furtherance of providing permissible benefits sec_1 c -3 a of the ragulations provides that an organization is not described in sec_501 of the code if it systematically and knowingly provides benefits of more than a de_minimis amount that are not permitted by sec_1 c of the regulations sectlon c -3 b of the regulations provides that the term life benefits means a benefit including a burial benefit or a wreath payable by reason of the death of a member or dependent a life benefit may be provided directly or through insurance it generally must consist of current protection but also may include a right to convert to individual coverage on termination of eligibility for coverage through the association or a permanent_benefit as defined in and subject_to the conditions in the regulations under sec_79 a ‘life benefit’ also includes the benefit provided under any iife insurance_contract purchased directly from an mployee-funded association by a member or provided by such an association to a member the term life benefit does not include a pension annuity or similar benefit except that a benefit payable by reason of the death of an insured may be settled in the form of an annuity to the beneficiary in lieu of a lump-sum death_benefit whether or not the contract provides for settlement in a lump sum section c -3 c of the regulations provides that the term sick_and_accident_benefits means amounts fumished to or on behalf of a member or a member's dependents in the event of illness or personal injury to a member or dependent such benefits may be provided through reimbursement to a member or a member's dependents for amounts expended because of illness or personal injury or through the payment of premiums to a medical_benefit or health insurance program similarly a sick and accident benefit includes an amount_paid to a member in lieu of incorne during a period in which the member is unable to work due to sickness or injury sick benefits also include benefits designed to safeguard or improve the health of members and their dependents sick_and_accident_benefits may be provided directly by an association to or on behalf of members and their dependents or may be provided indirectly by an association through the payment of premiums or fees to an insurance_company medical clinic or other program under which members and their dependents are nititled to medical services or to other sick_and_accident_benefits sick_and_accident_benefits may also be furnished in noncash form such as for example benefits in the nature of clinical care services by visiting nurses and transportation furnished for medical_care sec_1 c -3 d of the regulations provides that the term other_benefits includes only benefits that are similar to life sick or accident benefits a benefit is similar to a life sick or accident benefit if - _ itis intended to safeguard or improve the health of a member or a member's dependents or it protects against a contingency that interrupts or impairs a member's earning power sec_1_501_c_9_-3 of the regulations provides that paying vacation benefits providing vacation facilities reimbursing vacation expenses and subsidizing recreational activities such as athletic leagues are considered other_benefits the provision of child-care facilities for preschool and school-age dependents are also considered other_benefits the provision of job _ feadjustment allowances income maintenance payments in the event of economic dislocation temporary living expense loans and grants at times of disaster such as fire or flood supplemental_unemployment_compensation_benefits as defined in sec_501 c d i of the code severance benefits under a severance_pay plan within the meaning of cfr - b and education or training benefits or courses such as apprentice training programs for members are considered other_benefits because they protect against a contingency that interrupts eaming power personal legal service benefits which consist of payments or credits to one or more organizations or trusts described in sec_501 c are considered other_benefits except to the extent otherwise provided in these regulations as amended from time to time other benafits also include any benefit provided in the manner permitted by paragraphs et seq of sec_302 of the labor management relations act of 61_stat_136 as amended u s c c _ sec_1_501_c_9_-3 of the regulations provides that benefits that are not described in paragraphs d of a of this saction are not other_benefits thus other_benefits do not include the payment of commuting expenses such as bridge tolls or train fares the provision of accident or homeowner's insurance benefits for damage to property the provision of malpractice insurance or the provision of loans to members except in times of distress as permitted by sec_1 c -3 e other_benefits also do not include the provision of savings facilitias for members the term other_benefits does not include any benefit that is similar to a pension or annulty payable at the time of mandatory or voluntary retirement or a benefit that is similar ta the benefit provided under a stock bonus or profit-sharing_plan for purposes of sec_501 and these regulations a benefit will be considered similar to that provided under a pension annuity stock bonus or profit-sharing_plan if it provides for deferred_compensation that becomes payable by reason of the passage of time rather than as the result of an unanticipated event thus for example supplemental unemployment benefits which generally become payable by reason of unanticipated layoff are not for purposes of these regulations considered similar to the benefit provided under a pension annuity stock bonus or profit-sharing_plan in sec_1 c -3 g each covered_employee of t is entitled at his or discretion to contribute up to an additional dollar_figure each year to v which agrees in respect of such sum to pay interest at a stated rate from the time of contribution until the time at which the contributing employee's vacation benefit is distributed in addition each employee may elect to leave all or portion of his her distributable benefit on deposit past the time of distribution in which case interest will continue to accrue because the plan more closely resembles a savings arrangement than a vacation plan the benefit payable to the covered employees of tis nota - vacation benefit and is not an eligible other benefit described in sec_501 and sec_1 c -3 d or e sec_1_501_c_9_-4 of the regulations states in part that no part of the net earings of an employees’ association may inure to the benefit of any private_shareholder_or_individual jother than through the payment of benefits permitted by sec_1_501_c_9_-3 whether iprohibited inurement has occurred is a question to be determined with regard to all the facts and circumstances ‘ sec_1_501_c_9_-4 of the regulations provides that any payment to any member of disproportionate benefits where such payment is not pursuant to objective and nondiscriminatory standards will not be considered a benefit within the meaning of section -501 c -3 of the regulations even though the benefit otherwise is one of the type permitted y that section for example the payment to highly compensated personnel constitute prohibited inurement unless the different can be justified on the basis of objective and reasonable standards adopted by the association sec_4976 of the code provides that it is a disqualified_benefit for any portion of ' welfare_benefit_fund to ravert to the benefit of the employer sec_419a of the code provides that post-retirement medical benefits may be provided to covered employees on a deferral basis upon an actuarially determined basis ___ beneficiary association as that term is used in sec_501 of the code based on the information submitted we conclude that you are not a voluntary employees’ sec_1 c -1 of the regulations provides that to be described in section c of the code an organization must provide for the payment of life sick accident or other_benefits to its members or their designated beneficiarles and substantially_all its operations must be in furtherance of providing such benefits in this case medical benefits provided by the trust qualify as sick_and_accident_benefits under sec_1 c -3 c ___ on the other hand the payment of an employee's residual account balance to a designated_beneficiary is not a permissibla veba benefit it is not a life benefit in that there is no current protection no insurance-type protection and no set death_benefit sec_1_501_c_9_-3 for example a retiree has no current or insurance-type life protection if his or her account can be exhausted through medical payments prior to death or if the payout is defined by how much money a person is able to save it is not a sick benefit because itis not paid for health-related reasons _ the payment of a residual account balance also does not come within the description of other_benefits in sec_1 c -3 d or e sec_1_501_c_9_-3 provides that benefits that are not described in paragraphs d or é are not other_benefits and generally provides that the provision of savings facilities for members or payments that are similar to a pension annuity stock bonus or profit-sharing_plan are not other_benefits for these purposes a _ benefit is considered similar to that provided under a pension annuity stock bonus or profit- sharing plan if it provides for deferred_compensation that becomes payable by reason of the _ passage of time rather than as the result of an unanticipated event ‘the benefits are in all cases payable to members their spouses or dependents or their estates because you provide impermissible benefits your earning inure to the benefit of members see sec_1_501_c_9_-4 of the regulations which prohibits such inurement further all assets in a veba belong to the veba and not to the members veba assets are not permitted to vest in members before the time they are paid as permissible benefits the dedication of a portion of veba assets as a permanent account for members that is vested and can be wilied to a beneficiary by the member is inurement of veba assets to the member as such you do not qualify for exemption under sec_501 of the code the information submitted shows that the present dominant cost of your plan is for your owners participants in relationship to all employees it appears that your owners participants will be the only participants that will be receiving separate medical accounts upon retirement based on their age minimum age retirement and the number of years for eligibility thus you have not established that you are not violating the inurement proscription of section - c -4 b of the income_tax regulations in addition you state that the estate of the employee s entitled to any overfunding of participant's medical account upon his death such vested benefits are similar to a deferred_compensation arrangement and thus are impermissible benefits in violation of sec_1_501_c_9_-3 of the income_tax regulations the post-retirement medical_benefit is being funded proportionate to salary because medical_expenses potentially affect all persons equally there is no objective or nondiscriminatory basis for providing a larger medical_benefit to highly compensated persons while there is a rationale for providing benefits in proportion to salary for income replacement benefits like disability and life_insurance there is no rationale for providing a greater medical_benefit to one class of employees over another thus this arrangement would be in violation of section big_number c -4 b of the income_tax regulations because medical benefits that are provided unequaily in favor of highly compensated personnel ara disproportionate per se accordingly based on all the facts and circumstances we conclude that you do not qualify for recognition of exemption from federal_income_tax under sec_501 c of the code you have the right to protest this ruling if you belleve it is incorrect to protest you should submit a statement of your views with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter _ you also have a nght to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper _ power of attomey and otherwise qualify under our conference and practices requirements _ if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio ep eo key district_office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service ep eo customer service p o box cincinnati oh ‘when sending additional letters to us with respect to this case you will expedite their receipt by using the following address bo po intemal revenue service constitution ave n w washington d c if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter i - sincerely a iq bcbt fe nooaph chasin manager exempt_organizations technical group
